                           Case 18-50812-KJC              Doc 5     Filed 10/11/18        Page 1 of 3



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
         In re:
                                                                            Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES, LLC,
         et al.,1                                                           (Jointly Administered)

                                            Debtors.


         WOODBRIDGE GROUP OF COMPANIES, LLC;
         WOODBRIDGE STRUCTURED FUNDING, LLC;
         WOODBRIDGE MORTGAGE INVESTMENT
         FUND 4, LLC,                                                       Adversary Proceeding
                                                                            Case No. 18-50812 (KJC)
                                            Plaintiffs,
                                                                            Ref. Docket No. 3
                                 vs.

         ALBERT D. KLAGER; PROVIDENCE TRUST
         GROUP, LLC FBO ALBERT D. KLAGER ROTH
         IRA; ATLANTIC INSURANCE & FINANCIAL
         SERVICES INC.,

                                            Defendants.




         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.

01:23725721.2
                         Case 18-50812-KJC         Doc 5       Filed 10/11/18   Page 2 of 3



                              STIPULATION EXTENDING TIME OF DEFENDANTS
                                      TO RESPOND TO COMPLAINT

                Woodbridge Group of Companies, LLC and its above-captioned co-plaintiffs, debtors,

         and debtors in possession (the “Plaintiffs” or the “Debtors”) and Albert D. Klager; Providence

         Trust Group, LLC FBO Albert D. Klager Roth IRA; Atlantic Insurance & Financial Services Inc.

         (the “Defendants,” and collectively with the Plaintiffs, the “Parties”) hereby stipulate as follows:

                A.      On September 14, 2018, the Plaintiffs filed the Complaint Objecting to Claims

         and Counterclaiming for Avoidance and Recovery of Avoidable Transfers and for Equitable

         Subordination [Adv. Doc. No. 1] against the Defendants.

                B.      The time for Defendants to respond to the Complaint expires not earlier than

         October 18, 2018 [Adv. Doc. No. 3].

                C.      Pursuant to Rule 7012-1 of the Local Rules of Bankruptcy Practice and Procedure

         of the United States Bankruptcy Court for the District of Delaware, the Debtors may, by

         stipulation—and without a court order—extend the Defendants’ time to respond to a complaint

         for up to 28 days.

                D.      To avoid the cost of litigation while the Parties explore whether a consensual

         resolution of this dispute is possible, the Parties have agreed to continue the Defendants’ time to

         respond to the Complaint until November 15, 2018.

         WHEREFORE, the Parties stipulate that:

                1.      The Defendants shall have through and including November 15, 2018, to respond

         to the Complaint.




01:23725721.2
                                                           2
                            Case 18-50812-KJC        Doc 5       Filed 10/11/18   Page 3 of 3



                  2.       This Stipulation is without prejudice to any Party’s substantive rights.

         Dated:        October 11, 2018             /s/ Ian J. Bambrick
                       Wilmington, Delaware         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                    Sean M. Beach (No. 4070)
                                                    Edmon L. Morton (No. 3856)
                                                    Ian J. Bambrick (No. 5455)
                                                    Betsy L. Feldman (No. 6410)
                                                    Rodney Square, 1000 North King Street
                                                    Wilmington, Delaware 19801
                                                    Tel: (302) 571-6600
                                                    Fax: (302) 571-1253
                                                    -and-
                                                    KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                    Kenneth N. Klee (pro hac vice)
                                                    Michael L. Tuchin (pro hac vice)
                                                    David A. Fidler (pro hac vice)
                                                    Jonathan M. Weiss (pro hac vice)
                                                    1999 Avenue of the Stars, 39th Floor
                                                    Los Angeles, California 90067

                                                    Counsel for Plaintiffs



                                                    /s/ Thomas L. Abrams, Esq.
                                                    Thomas L. Abrams, Esq.
                                                    1776 N. Pine Island Rd Suite 215
                                                    Fort Lauderdale, Florida 33322
                                                    Tel: (954) 523-0900
                                                    Fax: (954) 915-9016

                                                    Counsel for Defendants




01:23725721.2
                                                             3
